Citation Nr: 0003219	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether service connection for a low back disability, 
claimed as degenerative joint disease, manifested by spina 
bifida occulta with spondylolisthesis, is well grounded.

2.  Entitlement to service connection for a low back 
disability, claimed as degenerative joint disease, manifested 
by spina bifida occulta with spondylolisthesis.

3.  Entitlement to service connection for a bilateral hip 
disability, claimed as degenerative joint disease.

4.  Entitlement to service connection for nausea and 
diarrhea, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1997 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA) wherein, 
inter alia, service connection for a bilateral hip 
disability; low back disability; and nausea and diarrhea, to 
include as due to an undiagnosed illness. 

In July 1999, the Board remanded the case to the RO as the 
veteran requested a hearing before a Traveling Member of the 
Board.  Pursuant to the Remand, the veteran was afforded a 
hearing before the undersigned Board Member in October 1999.  
At the October 1999 hearing, the veteran withdrew claims for 
entitlement to service connection for a right knee 
disability, claimed as degenerative joint disease and lateral 
collateral ligament strain; and sinusitis.  The veteran also 
withdrew a claim for service connection for an undiagnosed 
illness manifested by fibromyalgia, claimed as chronic pain; 
hyperopia and presbyopia, claimed as blurred vision; 
headaches; chronic fatigue; and fluctuating temperature.


FINDINGS OF FACT

1.  Postservice medical records show that the veteran 
currently has a low back disability variously diagnosed as 
spina bifida and L-5 spondylolysis with first degree 
spondylolisthesis.
 
2.  Lay evidence and the veteran's sworn testimony show that 
he fell during active military service and sought treatment 
for back pain. 

3.  The veteran's private physician opined that the veteran's 
current low back disability resulted from his inservice fall.

4.  The medical evidence does not show an etiological 
relationship between the veteran's current bilateral hip 
disability and his active military service.

5.  The veteran had active military service from December 
1990 to May 1991 in the Southwest Asia theater of operations 
during the Persian Gulf War.

6.  The evidence shows that the veteran experienced 
gastrointestinal problems prior to service which were 
manifested by nausea and diarrhea and variously diagnosed as 
peptic ulcer disease and peptic gastritis.

7.  The evidence does not show that a current 
gastrointestinal disability, manifested by nausea and 
diarrhea, is etiologically related to the veteran's active 
military service; the evidence also does not show that a 
preexisting gastrointestinal disability was aggravated by his 
active military service.

8.  The evidence shows that the veteran's nausea and diarrhea 
are manifestations of his gastrointestinal disability, 
diagnosed as peptic ulcer disease and hiatus hernia with 
occasional reflux.  



CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

2. The claim of entitlement to service connection for a 
bilateral hip disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

3.  The claim of entitlement to service connection for nausea 
and diarrhea, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

I.  Entitlement to Service Connection for a Low Back 
Disability 
and Service Connection for a Bilateral Hip Disability 

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1995).  Where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A.  Service Connection for a Low Back Disability, Claimed as 
Degenerative Joint Disease, Manifested by Spina Bifida 
Occulta with Spondylolisthesis 

To establish a plausible claim for service connection for a 
low back disability, claimed as degenerative joint disease, 
manifested by spina bifida occulta with spondylolisthesis, 
the determinative issues presented are (1) whether the 
veteran had a low back disability during service; (2) whether 
he currently has a low back disability; and if so, (3) 
whether his current low back disability is etiologically 
related to his service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

After a review of the evidence the Board finds that the 
veteran has presented a well grounded claim for entitlement 
to service connection for a low back disability.  As set 
forth above, the first requirement to establish a well 
grounded claim is evidence of an inservice disability.  At a 
February 1998 RO hearing and an October 1999 Travel Board 
hearing, the veteran indicated that he sustained an injury to 
his back after falling in a hole during a suspected missile 
attack while serving in Southwest Asia.  He indicated that he 
reported to sick call and was treated for "a pinched 
nerve." He stated did not return for any further follow up 
treatment.  While the veteran's service medical records do 
not show any objective medical treatment or diagnosis of a 
bilateral hip disability in service, an April 1991 Southwest 
Asia demobilization/redeployment medical evaluation completed 
by the veteran indicates that he sustained an injury to his 
hip and lower back in January 1991 and that this injury was 
"treated."  In support of his inservice back injury, the 
veteran submitted a February 1998 lay statement from [redacted] 
[redacted], a fellow veteran, indicating that he witnessed the 
veteran falling into a hole and injuring his back.  Mr. [redacted] 
indicated that the veteran went to the dispensary the next 
day with a back condition.  Based on the testimony of the 
veteran along with the statement from Mr. [redacted], the Board 
finds that the evidence shows an inservice injury to the 
veteran's back.  

In addition to an inservice disability, the evidence must 
show a current disability in order to establish a well 
grounded claim for service connection.  Post service VA and 
private medical records indicate diagnoses of spina bifida 
and L-5 spondylolysis with first degree spondylolisthesis.  
Accordingly, the Board finds that the evidence shows a 
current low back disability.  

The third requirement for meeting the threshold requirement 
of submitting a well grounded claim is a nexus, or link, 
between the current disability and the inservice disability 
or injury.  The Board notes a May 1998 statement from Dr. 
Robert D. Foster, the veteran's private physician, which 
indicates that the veteran's spondylolisthesis, while a 
developmental disorder, can be exacerbated or precipitated by 
trauma such as tripping or falling.  Further, Dr. Foster 
opined that the inservice episode in January 1991 made the 
veteran symptomatic and subsequently resulted in his 
persistent back complaints.  Accordingly, the Board finds 
that a nexus between the veteran's current low back 
disability and his inservice back injury is shown.  See 
generally, Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 
12, 2000).  

Therefore, as there is evidence of a current back disability, 
an inservice back injury, and a link between the two, the 
Board finds, with respect to the veteran's claims for 
entitlement to service connection for a low back disability, 
that he has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  It is now 
incumbent upon VA to reconsider this claim on the merits; 
therefore, this claim is accordingly remanded for further 
development. (see REMAND, below).

B.  Service Connection for a Bilateral Hip Disability 

The veteran also claims service connection for a bilateral 
hip disability.  To reiterate, in order to present a well 
grounded claim, the evidence must show: (1) evidence of a 
current disability as provided by medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza.  

As set forth above, the veteran contends that he fell into a 
hole while serving in Southwest Asia.  He contends that he 
injured his hips in addition to his back at this time.  
Service medical records are silent for any treatment, 
complaint, or diagnosis of a hip disability with the 
exception of notation on an April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation in which the 
veteran stated that he was treated for hip/lower back in 
January 1991.  The Board notes that a separation physical 
examination report dated in April 1991 revealed that the 
veteran's lower extremities as well as his spine and other 
musculoskeletal system were "normal."  However, for 
purposes of determining whether this claim is well grounded, 
the Board finds that the veteran's contentions regarding an 
inservice injury are credible especially in light of the 
contemporaneous statement in April 1991.  

In addition to showing an inservice hip injury, the 
postservice medical evidence shows that the veteran has a 
current hip disability.  A September 1992 private radiology 
report indicates that "normal hips except for early 
degenerative changes."  Similarly, a March 1994 VA 
examination report indicates that tenderness of the joints 
over both hips.  

While there is evidence of an inservice hip injury and a 
current hip disability, the evidence does not show a link 
between the two.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a link between his current hip 
disability and his inservice hip injury.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current bilateral hip 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As there is no evidence that relates his current disability 
to his inservice injury, the veteran's claim fails to show 
the required elements of a well grounded claim.  Caluza.  The 
Board has thoroughly reviewed the claims file, but finds no 
evidence of a plausible claim for service connection for a 
bilateral hip disability.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, his claim must be denied, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999). 
Edenfield v. Brown, 8 Vet. App. 384 (1995), see also Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-11 (1992). 

The Board points out that, where a veteran has not met the 
burden of presenting evidence of a well grounded claim, VA 
has no duty to assist him any further in developing facts 
pertinent to his claim, including any duty to provide him 
with a medical examination. 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.159 (1995); Rabideau, 2 Vet.App. 
at 144 (where the claim was not well grounded, VA was under 
no duty to provide the veteran with an examination).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
In this case, however, VA has complied with this obligation 
in the October 1997 statement of the case, and the March 1998 
and June 1998 supplemental statements of the case, and in the 
above discussion.

The Board points out that the veteran is free to submit new 
and material at any time to reopen his claim for service 
connection for a bilateral hip disability.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).  

II.  Entitlement to Service Connection for Nausea and 
Diarrhea 
to Include as Due to Undiagnosed Illness 

The veteran also claims service connection for nausea and 
diarrhea to include as due to an undiagnosed illness.  To 
reiterate, in order to present a well grounded claim on a 
"direct basis," the evidence must show: (1) evidence of a 
current disability as provided by medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza.  

In additional to establishing service connection on a 
"direct basis" as set forth in Caluza, VA is authorized to 
pay compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that either became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or became manifest to 
a degree of disability of 10 percent or more within any 
presumptive period prescribed by VA.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

After a review of the evidence, the Board finds that the 
veteran has failed to present a well grounded claim for 
nausea and diarrhea either under a "direct basis" or as due 
to an undiagnosed illness.  Although the veteran contends 
that he manifests nausea and diarrhea that are a product of 
his service in Southwest Asia, the medical evidence, while 
showing that he developed gastrointestinal problems prior to 
his active military service, does not show inservice findings 
or complaints of a gastrointestinal disorder.  A March 1980 
ROTC physical examination report indicates a history of 
peptic gastritis since 1976.  A February 1982, private 
medical record indicates that the veteran complained of 
epigastric pain.  The record indicates that he gave a history 
of being diagnosed with a duodenal ulcer.  On subsequent 
reports of medical history dated in June 1982, June 1983, and 
April 1984, September 1989, in conjunction with his service 
in the reserves, when asked "have you ever had or have you 
now" stomach, liver, or intestinal trouble, the veteran 
indicated in the affirmative and/or that he had a history of 
stomach trouble and peptic gastritis.  Similarly, a September 
1986 medical record from Kirk U.S. Army Health Clinic 
indicates that the veteran was seen with complaints of 
stomach cramps and diarrhea with mild nausea.  A diagnosis of 
peptic ulcer disease (PUD) was rendered.  

Medical records during his active period of military service 
are silent for any treatment, complaint, or diagnosis of a 
gastrointestinal disability, nausea, or diarrhea.  A 
separation examination report from April 1991 indicates that 
his gastro-urinary system was normal; although, a report of 
medical history completed by the veteran indicates that he 
did have a history of stomach, liver, or intestinal trouble. 

Post service medical evidence shows that he has diagnoses of 
gastrointestinal disabilities.  A December 1991 upper GI 
series revealed a moderate size hiatus hernia with occasional 
reflux.  Similarly, in September 1994, he was diagnosed with 
peptic gastritis.  A VA examination report of July 1995 
indicates that the veteran's abdomen was soft with no 
organomegaly.  

While the evidence shows a post service disability, the Board 
notes that the veteran, while entirely competent to report 
his symptoms both current and past, has presented no clinical 
evidence or medical opinion that would establish a link 
between his current gastrointestinal disability, now 
diagnosed as peptic gastritis, and hiatus hernia with 
occasional reflux, and his active service.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current gastrointestinal 
disability manifested by nausea and diarrhea to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, as the veteran's gastrointestinal disability has 
not been objectively linked to his active military service, 
his claim for service connection on a "direct basis," is 
not well grounded and, accordingly, fails.

The Board notes that a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms may be awarded service connection under 
certain circumstances where an undiagnosed illness is 
present. At a February 1998 RO hearing and an October 1999 
Travel Board Hearing, the veteran indicated that he developed 
nausea and diarrhea after returning from service in Southwest 
Asia.  The record indicates that he served in the Southwest 
Asia theater of operations from December 1990 to May 1991.  
Although the veteran contends that his nausea and diarrhea 
that are a product of an undiagnosed illness, the medical 
evidence as set forth above shows that he developed 
gastrointestinal problems prior to his active military 
service and that he now experiences essentially the same 
manifestations.  In this regard we note that a September 1986 
medical record from Kirk U.S. Army Health Clinic indicates 
that the veteran was seen with complaints of stomach cramps 
and diarrhea with mild nausea.  A diagnosis of peptic ulcer 
disease (PUD) was rendered.  Moreover, the post service 
evidence gives definitive diagnoses of hiatus hernia and 
peptic gastritis; therefore, an undiagnosed illness is not 
shown and the claim for service connection under 38 C.F.R. § 
3.317 (1999) is not well grounded, and is accordingly denied.


ORDER

The claim of entitlement to service connection for a low back 
disability, claimed as degenerative joint disease, manifested 
by spina bifida occulta with spondylolisthesis, is well 
grounded. 

Service connection for a bilateral hip disability, claimed as 
degenerative joint disease, is denied. 

Service connection for nausea and diarrhea, to include as due 
to an undiagnosed illness, is denied.


REMAND

Because the claim of entitlement to service connection for a 
low back disability, a low back disability, claimed as 
degenerative joint disease, manifested by spina bifida 
occulta with spondylolisthesis, is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

On a September 1989 report of medical history, the veteran 
indicated that he had a back injury that was treated by Dr. 
Terry Sutterfield at Stone County General Hospital prior to 
active military service.  The Board feels that an effort 
should be made to obtain these medical records.  
Additionally, the veteran indicated on Annual Medical 
Certificates dated in January and August 1995 that he had 
received Workman's Compensation due to his back.  The Board 
feels that an effort should be made to obtain these records. 

The Board also feels that a new examination would be 
probative to ascertain whether the etiology of the veteran's 
current low back based on the totality of the evidence to 
include the records from Dr. Sutterfield as well as records 
used in conjunction with his Workman's Compensation claim.   

Therefore, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back 
disability.  In particular, addresses of 
Dr. Sutterfield and Stone County General 
Hospital should be requested.  In 
addition, The veteran should be requested 
to submit all of the underwriter, claims 
adjuster, and workmen's compensation 
records pertaining to his back.  If the 
veteran does not have these records, the 
RO should obtain the names and addresses 
of the underwriter and claims adjuster 
that have possession of the records.  
After securing the necessary release(s), 
the RO should obtain these records.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. The veteran and his 
representative should also be informed of 
the negative results. 38 C.F.R. § 3.159.

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert in order to determine the etiology 
of the veteran's low back disability.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate on the examination report 
whether or not he reviewed the claims 
folder prior to the examination.  

a)  The examiner should identify all 
low back disabilities found on 
objective examination.  

b)  With respect to all low back 
disabilities found on examination, 
the examiner should be requested to 
express an opinion as to whether the 
veteran's the disability is 
etiologically related to his active 
military service, a postservice back 
disease or injury, or a preservice 
back disease or injury.  
 
b)  If a low back disability is 
determined to preexist the veteran's 
active military service, the 
examiner should provide an opinion 
as to whether it is "not likely," 
"as likely as not," or "likely" 
that the disability was aggravated 
by active military service.
 
d)  The examiner should provide 
complete rationale for all 
conclusions reached.

3. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above requested actions 
have been completed, the RO should review 
the veteran's claim. If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and her 
representative, and they should be 
afforded the appropriate period of time 
to respond. Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to ensure compliance 
with due process considerations.  No inference should be 
drawn regarding the final disposition of this claim.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

